DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending in this application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/30/2020, 05/21/2021 and 09/15/2021 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glenn et al (2008/0116480) (hereinafter “Glenn”) and further in view of Opoczynski et al (2017/0025402) (hereinafter “Opoczynski”).
Regarding claim 1, Glenn discloses a protection device (circuit of fig.3, [0041]) against electrostatic discharges (fig.3, [0041]), comprising: a semiconductor substrate (102) of a first conductivity type (P-type 102, P-SUB, fig.3);  5a semiconductor layer (108, fig.3) of a second 
Opoczynski teaches first terminal (640, fig.6) connected to the first well (624, fig.6), second connection terminal (442, fig.6) connected to the second well (628, fig.6)([0025]), wherein the buried region and the substrate a PN junction ([0025]) form a Zener diode ([0025]) 
Regarding claim 2, Glenn and Opoczynski disclose the device of claim 1, wherein the first and second wells are laterally separated from each other only by a portion (Glenn portion of 108, fig.3) of the semiconductor layer (Glenn 108, fig.8).
Regarding claim 4, Glenn and Opoczynski disclose the device of claim 3, wherein the stop channel region (138, fig.3), in top view, totally surrounds each of the first (Glenn 112, fig.3) and second wells (Glenn 136, fig.3).
Regarding claim 5, Glenn and Opoczynski disclose the device of claim 1, comprising a first vertical insulating wall (Opoczynski 684, fig.6) surrounding, in 15top view, the first and second wells (Opoczynski 624, 628, fig.6), the first insulating wall extending across an entire thickness of the semiconductor layer and across an entire thickness of the buried layer (Opoczynski 618, fig.6).
Regarding claim 6, Glenn and Opoczynski disclose the device of claim 1, further comprising, in a portion (Opoczynski portion not having 618, fig.6) of the interface between the semiconductor substrate and the semiconductor layer which does not comprise the buried 20region (sides not covered by 618, fig.6), second and third vertical insulating walls (walls 684 at both ends of 600, fig.6, [0026]) laterally delimiting respectively first and second diodes (Opoczynski [0026]) defined by first and second junctions (junction between 614 and 650 at one 
Regarding claim 7, Glenn and Opoczynski disclose the device of claim 6, wherein a portion of the semiconductor layer laterally delimited by the second vertical insulating wall (Opoczynski 684, fig.6) is connected to the second connection terminal via a contacting area (Glenn 132, fig.3), and wherein a portion of the semiconductor layer laterally delimited by the third vertical insulating wall (Opoczynski 684, fig.6) is connected to the first connection terminal via a contacting area (Glenn 136 fig.3).
Regarding claim 8, Glenn and Opoczynski disclose the device of claim 1, however they do not teach wherein the triggering threshold is between 5 and 20 volts. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the triggering threshold is between 5 and 20 volts, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the ESD device of Glenn and Opoczynski to include wherein the triggering threshold is between 5 and 20 volts to provide the advantage of increasing the efficiency of the ESD device, thereby preventing damage to circuit elements.
Regarding claim 9, Glenn and Opoczynski disclose the device of claim 1, wherein the first (Glenn 102, fig.3) and second conductivity types (Glenn 108, fig.3) are, respectively, P type and N type (Glenn [0029]).  
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glenn et al (2008/0116480) (hereinafter “Glenn”) and further in view of Opoczynski et al (2017/0025402) (hereinafter “Opoczynski”).
Regarding claim 3, Glenn and Opoczynski disclose the device of claim 1, further comprising a stop channel region (Glenn 138, fig.3), said stop channel region (Glenn 138, fig.3) formed in the semiconductor layer at the surface opposite to the semiconductor substrate (Glenn 102, fig.3) and positioned to laterally separate the first well (Glenn 112, fig.3) from the second well (Glenn 136, fig.3), however Glenn and Opoczynski do not disclose stop region of the second conductivity type having a doping level greater than doping level of the second semiconductor layer.
Tseng teaches stop region (34, fig.3) of the second conductivity type ([0031, N-type] having a doping level ([0031]) greater than doping level of the second semiconductor layer ([0031]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Glenn and Opoczynski to include the stop region of Tseng to provide the advantage of regulating the trigger voltage of the silicon controlled rectifier of the ESD device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Inoue (2008/0173894) discloses an ESD protection device having a first semiconductor region of first conductivity type and a second semiconductor region of a second conductivity 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644. The examiner can normally be reached M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BART ILIYA/Examiner, Art Unit 2839                                                                                                                                                                                           /KEVIN J COMBER/Primary Examiner, Art Unit 2839